DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
This office action is responsive to the preliminary amendment filed on 11/9/20.  As directed by the amendment: claims 3-4 and 9-12 have been amended, no claims have been canceled, and new claims 13-20 have been added. Thus, claims 1-20 are presently pending in the application.

Claims 1 and 3-12 are allowed based on the examiner’s amendment below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Katsuhiro Arai on 8/13/21.
The application has been amended as follows: 

1.	A mask [[with display]]comprising: 
the mouth and the nose; 
a flexible display covering the mask body part; and 
ear loops attached on both end sides of the mask body part; 
characterized in that the flexible display has multiple through holes for breathing, and a diameter of the through holes is 1 [[[mm]]]mm or smaller;
characterized in that the through holes are provided in a manner skirting around light-emitting elements inside the flexible display.

Please cancel claim 2.

3.	The mask [[with display]]according to claim 1, characterized in that the mask body part has a pocket structure for supporting the flexible display in a manner covering the mask body part, and the pocket structure is made of a transparent, breathable, and pliable material.

4.	The mask [[with display]]according to claim 1, characterized in that [[it]]the mask has an image control computer for controlling images to be shown on the flexible display.

5.	The mask [[with display]]according to claim 4, characterized in that the image control computer is a computer built into a mobile communication device.

the mask has a sensor for detecting a movement of the user's mouth, and the image control computer controls the images according to signals received from the sensor.

7.	The mask [[with display]]according to claim 6, characterized in that the sensor is either a piezoelectric sensor or microphone.

8.	The mask [[with display]]according to claim 4, characterized in that [[it]]the mask has either a keyboard or buttons, and the image control computer controls the images according to signals from the keyboard or buttons.

9.	The mask [[with display]]according to claim 1, characterized in that [[it]]the mask has a spacer for providing an air passage space between the mask body part and the bottom part of the face.

10.	The mask [[with display]]according to claim 1, characterized in that the flexible display is comprised of multiple flexible displays that are placed compactly on the mask body apart from each other with enough spacing in between to let air pass through.

11.	The mask [[with display]]according to claim 1, characterized in that the mask body part is shaped to cover an entire face of the user including the eyes.

step 1 in which image data corresponding to the bottom part of the face is loaded from a computer memory; [[Step]]step 2 in which the image data is processed; and [[Step]]step 3 in which the image data is output to the flexible display.

Please cancel claims 13-20.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record alone or in combination fails to teach that the flexible display has multiple through holes for breathing, and a diameter of the through holes is 1 mm or smaller; characterized in that the through holes are provided in a manner skirting around light-emitting elements inside the flexible display.
The closest prior art of record includes Duncan et al. (2016/0029716) and Fabian et al. (2018/0078798) to face masks with displays, but fails to teach the claimed subject matter above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SIPPEL whose telephone number is (571)270-1481.  The examiner can normally be reached on M-F 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785